DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed March 10, 2021 are received and entered.
2.	Claims 1 and 15 are amended.  Claim 10 is cancelled.  Claims 11 – 14 are withdrawn.  Claims 1 – 9 and 15 – 19 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 11 – 14 are cancelled and claims 1 – 9 and 15 – 19 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerrit C. Winkel on March 17, 2021.
6.	Regarding claims 11 – 14, please cancel these claims.



Reasons for Allowance
7.	Claims 1 – 9 and 15 – 19 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Liu et al. (U.S. Pub. 2014/0247217), Wu et al. (U.S. Pub. 2014/0075372), Bagnas (U.S. Patent 5,805,163), Bier et al. (U.S. Patent 5,617,114), Mastandrea (U.S. Pub. 2016/0209920), Fairs et al. (U.S. Pub. 2006/0066571), Baudel et al. (U.S. Patent 5,666,499), Kurokawa et al. (U.S. Pub. 2015/0012880), Cheng et al. (U.S. Pub. 2015/0009141), and Stafford (U.S. Pub. 2012/0272179).
Regarding claim 1, neither Liu nor Wu nor Bagnas nor Bier nor Mastandrea nor Fairs nor Baudel nor Kurokawa nor Cheng nor Stafford teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“e) maintaining and/or modifying a first position in accordance with movements of the first pointer device, and maintaining and/or modifying a second position in accordance with movements of the second pointer device, said second position being distinct from said first position;
f) adjusting a position of the native mouse cursor in accordance with movements of the first or the second pointer device, whichever as moved or operated most recently, such that the native mouse cursor may jump from one of said first position or said second position to the other based on whichever of the first or the second pointer device was moved or operated most recently”.
Regarding claim 15, this claim is allowed for at least the same reasons as those 
Regarding claims 2 – 9 and 16 - 19, these claims are allowed based on their respective dependence from claims 1 and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626